Citation Nr: 1227054	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-06 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the Veteran's claim of entitlement to service connection for PTSD. 

In October 2007, the Veteran testified before a Decision Review Officer at the Chicago RO.  In April 2010, he testified before the undersigned Veterans Law Judge sitting in Chicago.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In November 2010, the Board remanded the claim in order to attempt to verify one of the Veteran's claimed PTSD stressors.  Thereafter, in a February 2012 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") in Washington, DC, continued the denial of the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no corroboration or verification of the occurrence of his claimed in-service stressors.

2.  A valid diagnosis of PTSD based upon a verified stressor is not of record.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A,

5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307(a)(3),3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated in August and November 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim and of the division of responsibility between the appellant and VA for obtaining the required evidence.  The RO also requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  Moreover, the letters provided the Veteran with information concerning how VA assigns the disability rating and effective date elements of a service connection claim, thus satisfying Dingess/Hartman.

As will be discussed in greater detail below, the Veteran asserts two separate and distinct in-service stressors.  One is a claim that he was physically and sexually assaulted during service in October 1966.  As to verifying stressors based on personal assault, the Board notes that 38 C.F.R. § 3.304(f)(3) contains specific notification provisions regarding verifying an undocumented personal assault in service with regard to the types of evidence, other than service records, that can be submitted to corroborate such an assault.  In particular, if a PTSD claim is based on Military Sexual Trauma or an in-service personal assault, evidence from sources other than the veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  As noted above, the Veteran was initially provided with appropriate VCAA notice in August and November 2006.  In addition to the aforementioned VCAA letters, in February 2008, following the October 2007 Decision Review Officer hearing, the Veteran's claim was readjudicated in a Statement of the Case ("SOC"), which provided him with specific 38 C.F.R. 
§ 3.304(f)(3) notice of the evidentiary requirements for substantiating a claim of entitlement to service connection for PTSD based on an in-service personal assault (including sexual assault).  Accordingly, the Board finds no prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the aforementioned letters and the SOC.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  
The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA has no duty to provide a VA medical examination or opinion with respect to the Veteran's claim, as there is no evidence of record to show that (1) he served in combat during active military service, (2) there was fear of hostile military or terrorist activity, or (3) establishes verification of his claimed in-service stressors.  Thus, in the absence of such evidence, there is no reasonable possibility that a VA examination would result in findings favorable to the Veteran; service connection therefore cannot be established for the claimed disability.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  

In this regard, the Board also concludes that reasonable efforts to develop evidence for the record have been made.  As noted above, pursuant to the Board's November 2010 remand, VA attempted to verify one the Veteran's claimed stressors, specifically, his assertion that while serving aboard the USS Intrepid in November or December 1966, he witnessed the accidental deaths of two (2) fellow servicemen (a discussion of his claimed stressor based on personal assault is discussed in greater detail below).  In December 2010, in response to an AMC letter requesting that he provide additional information to assist VA in obtaining records pertaining to the incident, the Veteran submitted another stressor statement (which essentially echoed his testimony given during the Board hearing), in which he said that during a nighttime special operations mission, a Navy pilot, who was the son of a Congressman, was shot down.  He said that when the jet that had been sent out to rescue him returned to the ship and attempted to land, the arresting line snapped, resulting in the decapitation of one soldier and the dismemberment of another soldier, both of whom had been standing on deck near the Veteran.  Thereafter, in response to a request to the Defense Personnel Records Information System ("DPRIS") for records relating to the accident, the AMC received a 1966 command history of the Intrepid, along with a negative response from DPRIS, which noted that it could find no mention of the cited incident in its records.  

Review of the command history, which provides a detailed account of the activities of the Intrepid from January through mid-December 1966, when it went into dry-dock, indeed reveals no evidence of the accident the Veteran reports having witnessed.  While the command history notes an incident in June 1966, in which a helicopter taking off from the carrier crash-landed in the water and three servicemen were lost, this accident is completely distinct in time, place and character from the incident the Veteran described.  Moreover, there is no evidence of any incident involving the death or injury of any servicemen aboard the Intrepid during the two-month period the Veteran reported or during the second half of 1966.  In a February 2011 memorandum, the AMC made a formal finding, which determined that the information necessary to corroborate the stressful events described by the Veteran was insufficient to sent to the U.S. Army and Joint Services Records Research Center and/or insufficient to allow for meaningful research of the Marines Research Center and/or National Archives and Records Administration reports.  It further found that all procedures to obtain additional records had been correctly followed and exhausted, and that any further attempts would be futile.  

Moreover, as previously discussed, although the Veteran was provided with two VCAA notification letters advising him of the evidence needed in order to substantiate his claim, he has failed to provide any additional evidence that would allow VA to attempt to verify his claimed in-service personal assault.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the Court held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

In light of the requests for information sent by the AMC and the lack of sufficient detail regarding the Veteran's stressors so as to allow for further attempts at verification, the Board finds no basis for further pursuit of verification.  38 C.F.R. § 3.159(c)(2) and (3).  In essence, no additional notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

As noted above, the Veteran has advanced two separate in-service stressors.  First, as previously-discussed, he claims to have witnessed the deaths of two servicemen in an accident in November or December 1966.  In addition, he avers that he was physically and sexually assaulted after being "jumped" by five servicemen in October 1966, after returning from liberty.  He claims that following the incident, he awoke the next morning covered in blood and upon hearing reveille, reported for roll call.  He says that, despite his disheveled appearance, "no one cared what happened" to him.  
In this case, the Veteran's claimed stressors clearly fail to meet the regulatory definition of "fear of hostile military or terrorist activity."   Accordingly, the regulation revision does not apply in this case and the Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.  Therefore, to prevail on his claim, there must be medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).   

Here, although review of recent VA treatment records shows that the Veteran has been diagnosed with PTSD, there is no evidence that he participated in combat (and he has never claimed to have done so) and his claimed stressors are inconsistent with the places, types and circumstances of his military service.  Accordingly, the claimed in-service stressors require corroboration.  However, because neither of his claimed stressors can be verified, the Board concludes that service connection for PTSD must be denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


